Citation Nr: 0805051	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a disorder of the hip.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1943 to May 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Veterans Law Judge in May 2007.  

In June 2007, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  In July 2007, the 
Board issued a decision which denied the veteran's appeal.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2007, 
the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the matter to the Board for 
further action.  That motion was granted by the Court later 
in November 2007.  The case is now ready for further review 
by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed a chronic disability 
of the left hip as a result of a parachute jump during 
combat.  The veteran testified during the hearing held in May 
2007 that during a combat parachute jump in service in 
September 1944, his parachute was hit by enemy fire, and he 
fell to the ground sustaining injuries to the left hip, right 
ankle, and right forearm.  The Board notes that the veteran's 
DD 214 reflects that his awards included the Combat 
Infantryman Badge.  

The service medical records reflect hospitalization for 
complaints pertaining to the right ankle, but there is no 
mention of any residual of an injury to the hip.  The report 
of a certificate of disability for discharge reflects that he 
was found to be disabled from further service due to disorder 
unrelated to the left hip.  A claim for compensation filed by 
the veteran in May 1945 requests compensation for the right 
ankle and right hand, but does not mention the left hip.  A 
VA examination report dated in March 1946 notes that the 
veteran reported a complaint of pain in his leg, but there 
was no mention of the hip.  Numerous later VA examinations 
are likewise negative for references to chronic problems 
affecting the left hip.  

The earliest medical record pertaining to a disorder of the 
hip is from many years after separation from service.  A VA 
hospital summary dated in May 1988 reflects that the veteran 
had a history of having advanced degenerative joint disease 
of the left hip secondary to being a paratrooper in World War 
II.  

In the Joint Motion, the parties noted that the Board had 
accepted the veteran's account of an in-service injury to the 
left hip pursuant to the combat presumption contained in 
38 U.S.C.A. § 1154(b).  The parties further noted that the 
veteran currently had a disability of the left hip as 
evidenced by the fact that he had a prosthetic hip.  Finally, 
the parties noted that a VA physician had indicated in August 
2005 that the veteran's left hip pain was "possibility 
related" to the parachute jump injury which the veteran 
reported that he had in World War II.  In light of the 
foregoing the parties concluded that although the evidence 
which was of record may not be sufficient to establish a 
nexus to service, the evidence did appear to be sufficient to 
establish that the appellant's current disabilities may be 
associated with service.  Therefore, the parties concluded 
that the case should be remanded to the Board for 
consideration of whether a medical opinion should be 
obtained. 

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is medical evidence 
showing a current disability, presumptive evidence of an 
injury in service, and a VA opinion indicating a possible 
relationship to current disability.  In light of these 
factors, the Board concludes that an examination is required 
to determine the likelihood that the current problems are 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any left hip 
orthopedic disabilities which the veteran 
may currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) related to the reported left 
hip injury in service.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



